Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*980Petitioner’s claims that he was denied a fair hearing and that the Hearing Officer was not impartial were not preserved for our review insofar as they were not raised at the hearing or on administrative appeal when any errors could have been corrected (see, Matter of Finn v Leonardo, 160 AD2d 1074; Matter of Bates v Coughlin, 145 AD2d 854, lv denied 74 NY2d 602). In any event, his contention concerning the Hearing Officer’s failure to investigate the credibility and reliability of a confidential informant is misplaced given the fact that confidential information played no part in the filing of charges against petitioner or in the determination of guilt (see, Matter of Siders v Le Fevre, 145 AD2d 874). There is also no support in the record for petitioner’s claim that the Hearing Officer was biased or that the outcome of the hearing flowed from any alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). Finally, the misbehavior report, along with the accompanying investigative report which was based upon information given by the victim and which was also confirmed by the victim, provided substantial evidence to support the finding of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Colon v Coughlin, 147 AD2d 802).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.